                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  ROY WILMOTH, JR. et al.,

                          Plaintiffs,

                  v.                                Civ. A. No. 19-3556-RCL

  Alex M. Azar II, in his official capacity as
  Secretary of the United States Department of
  Health and Human Services,


                          Defendant.


                         DEFENDANT’S RESPONSE TO
           PLAINTIFFS’ “NOTICE OF DEFENDANT’S NON-COMPLIANCE”

       On January 8, 2020, the parties filed a joint motion to extend time to February 28, 2020 for

Defendant to file an answer, serve a copy of the administrative record, and submit an opposition

to a summary judgment motion that Plaintiffs filed along with their complaint. On January 9,

2020, the Court granted that motion and entered the parties’ proposed order. Thereafter, Defendant

discovered that the District of Columbia was an improper venue for Plaintiffs’ suit – a conclusion

conceded by Plaintiff. See ECF No. 13 at 1 (“Plaintiffs’ cases should be severed . . . and . . .

transferred”). As a result of that discovery, Defendant filed its Motion to Dismiss (/Transfer) [ECF

No. 11] and Motion to Stay all proceedings [ECF No. 12] pending resolution of the Motion to

Dismiss (/Transfer), well in advance of the Order’s February 28, 2020 deadline. Having done so,

Defendant cannot fairly be deemed non-compliant.

       First, Federal Rule of Civil Procedure 6(b) entitles a party to seek an extension of time to

perform a required act. When a request for the extension of a deadline is made by a party “before

the original time or its extension expires,” the Rule permits a court to grant the extension after the
deadline passes. See Fed. R. Civ. P. 6(b)(1)(A) (emphasis added). See also Lujan v. Nat'l Wildlife

Fed'n, 497 U.S. 871, 896 n.5 (1990); Jordan v. U.S. Dep’t of Justice, 315 F. Supp. 3d 584, 594

(D.D.C. 2018). Deeming Defendant non-compliant under these circumstances would amount to

reading Rule 6(b) to automatically deny any pending motion to extend that has not been granted before

the deadline it seeks to expand expires. That would either usurp courts’ explicit power to grant such

motions nunc pro tunc or put courts on a movant’s clock in a manner that neither the Rules nor the

Supreme Court has imposed.

       Second, the deadlines were rendered moot by the parties’ agreement that Plaintiffs’ cases

should be severed and transferred. Further briefing on Plaintiffs’ summary judgment motion

would be futile, because this Court will not decide it. Instead, Plaintiffs must file amended

complaints in each of the three transferee courts, in order to remove reference to the two plaintiffs

who are no longer parties.

       Finally, in addition to having timely filed motions to both dismiss/transfer and stay the

case, Defendant should not be deemed non-compliant, because production of the certified record

is beyond its control and, in any event, will be available by the end of the week. Plaintiffs’

insistence upon the production of the certified record is also puzzling, because they argue that this

case should be decided without it. See, e.g., Plaintiffs’ Opposition to Motion to Stay [ECF No.

14] at 2, 4 (arguing certified record unnecessary for summary judgment).

       Because Defendant filed its motion to dismiss and motion to stay well in advance of any

deadlines, and this case must be transferred or dismissed, Defendant should not be considered non-

compliance with the Scheduling Order.




                                                 2
Dated: March 9, 2020      Respectfully submitted,

                          TIMOTHY J. SHEA, D.C. Bar # 437437
                          United States Attorney for the District of Columbia

                          DANIEL F. VAN HORN, D.C. Bar # 924092
                          Chief, Civil Division

                       By: /s/ John Moustakas
                          John Moustakas, D.C. Bar #442076
                          Assistant United States Attorney
                          555 Fourth Street, N.W.
                          Washington, D.C. 20530
                          (202) 252-2518
                          john.moustakas@usdoj.gov

                          Counsel for Defendants

                          Robert P. Charrow
                          General Counsel

                          Michele L. Purdue
                          Acting Chief Counsel, Region III

                          Eric S. Wolfish
                          Assistant Regional Counsel
                          Office of the General Counsel, Region III
                          U.S. Department of Health and Human Services
                          801 Market Street, Suite 9700
                          Philadelphia, PA 19107-3134
                          Eric.Wolfish@hhs.gov

                          Of Counsel




                             3
